Citation Nr: 1032667	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In August 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims files.  In November 2006, 
the Board granted reopening of the previously denied claim of 
entitlement to service connection for residuals of a head injury 
and remanded the reopened claim for further evidentiary 
development.  The case was returned to the Board following the 
completion of that development.

In October 2007, the Board issued a decision denying the claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order issued 
in July 2009, the Court granted a joint motion of the parties and 
remanded the case to the Board for additional action.  

In October 2009, the Board remanded the matter to the RO or the 
Appeals Management Center (AMC) for further action consistent 
with the joint motion.  The case has been returned to the Board 
for appellate action.


FINDING OF FACT

At no point during the pendency of this claim, has the Veteran 
had any residual of a head injury sustained in service.






CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of head 
injury.  He urges that a fellow soldier dropped a hammer while 
working above him which struck him in the head and face rendering 
him unconscious for a period of time.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided adequate VCAA 
notice in a letter mailed in August 2005, prior to the initial 
adjudication of the claim.  Although the Veteran was not provided 
notice with respect to the disability-rating or effective-date 
element of the claim until March 2006, after the initial rating 
decision, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claim is no more than harmless error.

The Board notes that the Veteran has been afforded VA 
examinations and medical opinions were obtained on the etiology 
of his claimed disorder.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly carefully considered the lay evidence offered by the 
Veteran, including his correspondence to VA and his hearing 
testimony.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency, "a legal concept determining whether testimony may be 
heard and considered," and credibility, "a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted").  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. 
App. 498.

III.  Analysis

The Veteran claims that service connection is warranted for 
residuals of head injury because he has current disability that 
began when he was injured in service.  The Board notes that the 
Veteran was a helicopter and truck mechanic who spent over 11 
months in Vietnam.  The service treatment records do not reflect 
that he had treatment for head injury as he described.  Moreover, 
as will be discussed herein, the most probative medical opinion 
evidence is against the claim.  Accordingly, for the reasons set 
forth below, the Board concludes that the Veteran has not had any 
residual of the claimed head injury at any time during the 
pendency of this claim.

As noted, service treatment records are negative for evidence of 
a head injury or any residual thereof.

A June 2004 VA report on a computed tomography (CT) scan of the 
head notes an impression of mild cerebellar atrophy and mild 
cerebral cortical atrophy.  It was noted that the veteran 
complained at that time of an increase in the frequency of 
headaches.

A February 2007 VA neurological examination report shows that the 
examiner (Dr. P.K.) reviewed the Veteran's claims files.  The 
examiner noted that the Veteran had a history of being struck in 
the head with a hammer in 1969.  The examiner reported on the 
June 2004 CT scan results.  The examiner observed that the CT 
scan showed diffuse cerebellar as well as cortical atrophy.  
There was no area of focal demyelination or atrophy, and there 
was no evidence of blood or depressed skull fracture.  The 
examiner noted that the Veteran had really minimal symptoms 
suggestive of post-traumatic head injury, with no complaints of 
headaches, and no history of seizures, vestibular dysfunction, or 
vertigo.  The examiner observed that after the Veteran's 
discharge from service, he was able to hold down gainful 
employment for many years.  The examiner noted that the Veteran 
had an eighth grade education.  A neurological examination was 
conducted.  The examiner opined that it was less likely than not 
that the injury that occurred in service led to the veteran's 
cortical and cerebellar atrophy.  The examiner reasoned that a 
head injury of this variety would have likely caused a focal area 
of atrophy and not a diffuse generalized atrophy.  The examiner 
further reasoned that the Veteran was really asymptomatic from 
any symptoms suggestive of a head injury.  The examiner added 
that the changes were more likely a result of a natural 
degenerative process such as early Alzheimer's or another primary 
central nervous system degenerative disease and not the result of 
trauma that occurred in service.

After the above opinion was rendered, the Veteran submitted an 
"Intellectual Assessment" dated in February 2007 from Dr. J.D., a 
licensed clinical psychologist.  Dr. J.D. reported that the 
veteran was found to demonstrate deficits of spatial reasoning 
below all other areas of cognitive functioning, suggesting an 
acquired insult to the right anterior parietal/temporal lobe.  
Dr. J.D. noted that the Veteran demonstrated deficits in all 
areas of cognitive functioning or a flattening of all cognitive 
functioning.  Dr. J.D. opined that it was reasonable to conclude 
that the veteran's current intellectual deficits have existed 
since birth, notwithstanding the "possibility" of an acquired 
loss of spatial reasoning skills as a product of the reported 
head injury.  Dr. J.D. also noted that the statistically 
significant difference between his spatial reasoning and verbal 
capacity was strongly suggestive of an acquired deficit.

An April 2007 VA neurological examination report shows that the 
examiner (Dr. M.H.) reviewed the claims files.  The examiner 
reported that the Veteran related that when it was hot outside he 
occasionally experienced a headache over his right eye where he 
claimed to have a residual scar from the head injury.  The 
examiner reported on the results of the neurological exam.  Also, 
the examiner indicated that there was no visible scar over the 
right eye where the veteran claimed he was injured.  The examiner 
observed that the service medical records showed no complaint of 
a head injury during service or at the time of his separation.  
The examiner noted that neuropsychological evaluations from 2007 
and 2002 showed the Veteran to be operating at a low level of 
intellectual functioning, likely since birth.  The examiner 
opined that there is no disability of the head found on 
examination that is etiologically related to the Veteran's 
military service.

The Veteran underwent VA examination by a physician (Dr. M.H.) in 
March 2010 to ascertain whether there were residuals of head 
injury.  The Veteran recounted his work history following 
service, including working for a car manufacturer as a painter 
for nine years, driving a truck for 18 years, and then collecting 
Social Security payments.  The examining physician reviewed the 
claims folders and set forth a chronological review addressing 
all of the medical evidence including the aforementioned 
examination reports.  Physical examination began with cognitive 
screening.  The Veteran became agitated during the MOCA and did 
not complete this testing.  He stated it was not necessary for 
him to perform the test as he had done it all in the past.  He 
left the examining room indicating that his lawyer would take 
care of things.  The examiner completed the examination findings 
and rendered the diagnosis that the Veteran did not have a 
traumatic brain injury in service and that there were no 
residuals attributable to traumatic brain injury.  The physician 
supported her findings with the observation that the Veteran's 
1970's aptitude test scores showed no significant change from 
1966 to 1970, while the Veteran claimed injury in 1960.  She 
explained that traumatic brain injury is generally a static 
injury that would not manifest after an almost 20-year delay.  
She also noted that he underwent approximately 40 lessons in 
tractor trailer training in 1974 and 1975.  The mild atrophy 
noted on CT scan in 2004 is not consistent with traumatic brain 
injury, but was most likely caused by alcohol use.  Finally, the 
Veteran was deemed competent to handle his affairs.  It was noted 
that he was having his old house knocked down and a new house 
built.  

Having reviewed the entirety of the record, and with due regard 
for the Veteran's contentions, the Board finds that the 
preponderance of the evidence is against his claim.  The Board 
acknowledges that the Veteran has CT evidence of mild atrophy in 
2004, however, this is not a residual of brain injury in service 
according to the VA examiner in March 2010.  As pointed out by 
the examiner, there is no indication of brain abnormality in 
service or for many years thereafter.  This most recent VA 
examination report is compelling evidence against a finding of 
traumatic brain injury in service or a finding of the existence 
of any residual of traumatic brain injury.  

Furthermore, while the Veteran is competent to describe his 
symptomatology, he is not competent to determine that any in-
service incident caused brain injury or that current complaints 
related to the brain are manifestations of a service-related 
injury.  The record does not contain competent evidence 
establishing any post-service residuals of traumatic brain injury 
or linking any current brain abnormality to the Veteran's 
service.  In this regard, the Board notes that the March 2010 VA 
examiner has indicated that there is no current residual of 
traumatic brain injury.  This opinion was supported by sound 
reasoning.  The Board notes that the 11-page examination report 
thoroughly addressed all previous medical evidence as well as the 
Veteran's contentions.  The Board finds the March 2010 VA opinion 
to be highly probative evidence against the Veteran's claim, as 
it was based on a review of the Veteran's claims files and 
supported by sound rationale.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases). 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches. . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  In short, this report provides highly 
probative evidence against the Veteran's claim.  It is more 
persuasive than the medical evidence supporting the claim because 
it addresses the entirety of the evidence, is consistent with the 
documented history, and is well-supported by written rationale. 

Accordingly, the claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the claim 
because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of a head injury 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


